DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 11/07/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden  to search for both species since the classification and field of search is the same.  Even though the Examiner does not agree with the Applicant, the Restriction Requirement mailed on 09/09/2022 is hereby withdrawn because the prior art made of record teaches the subject matter of one or more rollers of claim 15.
The claims to be examined are claims 1-20. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/03/2020 and 04/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
- Claim 10 states “the radially contracted state” and “the radially extended state”.  This should be written as “a radially contracted state” and “a radially extended state”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitations "the roller", “the main strut”, “the auxiliary strut”, and “the guiding track” in Lines 1-6.  There is insufficient antecedent basis for these limitations in the claim.  None of the claims to which claim 10 has dependency previously recites the terms "the roller", “the main strut”, “the auxiliary strut”, and “the guiding rack”.  However, upon further review of the claims, claim 8 recites a roller, a main strut, an auxiliary strut and a guiding rack of each of the plurality of carrier racks.  Therefore, it is unclear whether the dependency of claim 10, which is to claim 7, is proper or not.  For examination purposes, the Examiner will interpret the limitation in question as claim 10 having dependency on claim 8, rather than claim 7; this would correct the lack of antecedent basis for these limitations in the claim.

Claims 12 and 13, which have dependency on claim 11 and where claim 11 has dependency on claim 1, recite the limitations "the roller", “the main strut”, “the auxiliary strut”, and “the guiding rack” in Lines 1-4.  There is insufficient antecedent basis for these limitations in the respective claims.  However, upon further review of the claims, claim 8 recites a roller, a main strut, an auxiliary strut and a guiding rack of each of the plurality of carrier racks.  Therefore, it is unclear whether the dependency of claim 11, which is the intermediate claim between claim 12 and claim 1 and between claim 13 and 1, is proper or not. For examination purposes, the Examiner will interpret the limitation in question as claim 11 having dependency on claim 8, rather than claim 1; this would correct the lack of antecedent basis for these limitations in claims 12 and 13.

The term “advanced” in claim 14 is a relative term which renders the claim indefinite. The term “advanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what type of sensor is to be considered an “advanced sensor”.  For examination purposes, the Examiner will interpret the limitation in question as an “advanced sensor” being any sort of sensor.

Claim 20, which has dependency on claim 19 and claim 19 has dependency on claim 17, recites the limitations “the full size state” and “the reduced size state” in Line 4.  There is insufficient antecedent basis for these limitations in the claim.  However, upon further review of the claims, claim 18 actually recites “the full size state” and “the reduced size state”.  Therefore, it is unclear whether the dependency of claim 19, which is the intermediate claim between claim 20 and 17, is proper or not.  For examination purposes, the Examiner will interpret the limitation in question as claim 19 having dependency on claim 18, rather than claim 17; this would correct the lack of antecedent basis for these limitations in the claim.

The terms “fast speed state”, “slow speed state”, “stop speed state” and “backward state” in claim 19 are relative terms which renders the claim indefinite. The terms “fast speed state”, “slow speed state”, “stop speed state” and “backward state” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is to be considered a fast speed or a slow speed.  Furthermore, is unclear how a stop speed state is reached if the “stop” term would appear that the vehicle is stopped, thus not having a speed.  Also, it is unclear which direction is to be considered “backwards” since it has not been established what is a forward direction.  For examination purposes, the Examiner will interpret the limitations in question as “first state”, “second state”, “third state” and “fourth state”.
Claim 20 would also de rejected due to dependency on claim 19 and because claim 20 does not cure the deficiencies of claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mekid et al. (US 2014/0345366; hereinafter “Mekid”).
Regarding claim 1, Mekid teaches an inline inspection vehicle (10; Figures 1-2) configured for pipelines (Pipeline P; Figures 1-2), comprising: 
a vehicle body (14 and 22; Figures 1-2);
a plurality of carrier racks (46a and 46b; Figure 1) connected to the vehicle body (carrier racks 46a and 46b are connected to element 22 of the vehicle body 14 and 22; See Figure 1) and extending radially outward from the vehicle body (As seen from Figure 1, the carrier racks 46a and 46b extend radially outwardly from element 22 of the vehicle body 14 and 22);
a plurality of inspection device carts (See annotated Figure 1), wherein a different one of the plurality of inspection device carts (See annotated Figure 1) is attached radially at an outer end of each of the plurality of carrier racks (Figure 1 demonstrates that each of the inspection device carts is attached radially at an outer end of a respective carrier rack of carrier racks 46a and 46b); and
a plurality of sensors (26; Figure 1) coupled to each of the plurality of inspection device carts (Figure 1 demonstrates that a plurality of sensor 26 are attached to each of the plurality of inspection device carts).

Regarding claim 2, Mekid teaches wherein the vehicle body (14 and 22; Figures 1-2) comprises: a front body (22; Figure 1), wherein the front body (22; Figure 1) includes a front movable part (46a; [0022]) and a front base part (22; [0022]); a back body (14; Figure 1); a universal joint (16; Figure 1) connecting back body (14) to front body (22); and a plurality of adjustable supporting struts (34a and 34b) with back-positioning rollers (28, 30 and 38; See Figures 1-2) on the back body (14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mekid in view of Cheng et al. (CN 103727351; hereinafter “Liu”; English machine translation provided by the Examiner).
Regarding claim 3, Mekid teaches the front body but does not expressly teach a front turbine wheel; and a steering axis coupled to the body and the front turbine wheel, wherein an actuator controls a speed of the front turbine wheel.
However, Cheng teaches a front turbine wheel (1; Figure 1); and a steering axis ([0017]) coupled to the body (4) and the front turbine wheel (1), wherein an actuator ([0017]) controls a speed of the front turbine wheel ([0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Cheng’s front turbine wheel coupled to Mekid’s front body in order to provide a secondary transportation manner within the pipeline in the event that the motor used to move the wheels fails to work when the vehicle is moved through the pipeline; this reduces the likeliness of the vehicle remaining stuck within the pipeline.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mekid.
Regarding claim 7, Mekid teaches wherein the vehicle body (14 and 22; Figure 1) comprises: an outer cylinder (element 22 is shown to have a cylindrical shape per the Figures 1-2; Figures 1 and 2) including the front base part (the front base part is element 22; See Figures 1-2); an inner part (portion of 46a and 46b that is moved in or out of the element 22; Figures 1-2; [0022]) including the front movable part (elements 46a and 46b), wherein at least a portion of the inner part (portion of 46a and 46b that is moved in or out of the element 22; Figures 1-2; [0022]) is configured to fit within the outer cylinder ([0022]); and an actuator drive (what is used to adjust the arm 46a in or out of the element 22; [0022]) configured to move the inner part forward or backward ([0022]) longitudinally ([0022]) within the outer cylinder (22; [0022]) to adjust a size of the plurality of carrier racks (46a and 46b; [0022]).
Mekid teaches the inner part but does not expressly teach wherein the inner part is a cylinder.
However, the Examiner takes the position that one of ordinary skill in the art would have the requisite skill to modify the shape of the inner part, including a cylinder shape, in order to use a desired shape that would be readily available at the time of constructing the vehicle.
Furthermore, the courts have ruled that the configuration of a structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. See MPEP 2144.04, Section IV, Subsection B and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mekid in view of Yi et al. (KR 20120103869; hereinafter “Yi”; English machine translation provided by the Examiner).
Regarding claim 14, Mekid teaches a head (cone portion of element 14; Figure 1) attached to the vehicle body (14 and 22; Figure 1).
Mekid teaches the head but does not expressly teach wherein the head includes at least one of: advanced sensors or a digital radiographic camera or a guided wave ultrasonic testing (GWUT) device.
However, Yi teaches wherein the head (100; Figure 19) includes advanced sensors (410 and 420; Figure 1; Page 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Yi’s head and advanced sensor implemented on Mekid’s vehicle in order to asses visual integrity of the pipe through images (See Yi Pages 6 and 8).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mekid in view of Kim et al. (KR 101494784; hereinafter “Kim”; English machine translation provided by the Examiner).
Regarding claim 15, Mekid teaches each of the plurality of inspection device carts and an inner wall of the pipelines but does not expressly teach one or more positioning rollers mounted on each of the plurality of  carts, wherein the one or more positioning rollers are configured to interact with an inner wall of the pipelines for guidance of the inline inspection vehicle.
However, Kim teaches one or more positioning rollers (126; Figures 1, 3-4 and 6) mounted on each of the plurality of carts (Figures 1, 3-4 and 6 demonstrates the rollers 126 attached to respective carts), wherein the one or more positioning rollers (126; Figures 1, 3-4 and 6) are configured to interact with an inner wall (inner wall of pipe 10; Figures 1, 3-4 and 6) of the pipelines (10; Figures 1, 3-4 and 6) for guidance of the inline inspection vehicle ([0029-0030 and 0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kim’s one or more positioning rollers mounted on each of Mekid’s plurality of inspection device carts since the roller aid in the rotating module to be moved more stably inside of the pipe (See Kim [0030]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mekid in view of Neidhardt (US 20090101337).
Regarding claim 16, Mekid teaches wherein each of the plurality of inspection carts (See annotated Figure 1) include: one or more sensors (26; Figure 1) to detect pressure ([0018]).
Mekid teaches each of the plurality of inspection carts but does not expressly teach the plurality of inspection carts including one or more devices for magnetic flux leakage (MFL) testing or ultrasound testing or electromagnetic acoustic transducer (EMAT).
However, Neidhardt teaches the plurality of inspection carts (14; Figures 1-8) including one or more devices ([0031]) for magnetic flux leakage (MFL) testing ([0031]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Neidhardt’s one or more devices for magnetic flux leakage (MFL) testing in each of Mekid’s plurality of inspection carts in order to detect various types of defects including corrosion loss, pitting, cracks, and wall thickness defects, all these defects provide indication of structural integrity of the pipe (See Neidhardt [0048]).

 Allowable Subject Matter
Claims 4-6, 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In claim 4, the specific limitations of "a back turbine wheel; and a steering axis coupled to the back body and the back turbine wheel, wherein an actuator controls a speed of the back turbine wheel" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 5 and 17-18 would also be allowed for depending on claim 4.

Regarding claim 6, Song et al. (KR 20160110652; hereinafter “Song”; English machine translation provided by the Examiner) teaches a main strut (133a; Figure 5), wherein a radial inner end of the main strut is connected to the vehicle body (end of strut 133a connected to body 131; Figure 5) and a radial outer end of the main strut (end of strut 133a connected to the cart holding element 132 through the interface of element 133b; See Figure 5) is connected to one of the plurality of inspection device carts (end of strut 133a connected to the cart holding element 132 through the interface of element 133b; See Figure 5); an auxiliary strut (133c; Figure 5), wherein a radial inner end of the auxiliary strut is connected to the vehicle body (end of strut 133c that is connected to body 131) and a radial outer end of the auxiliary strut is hinged to a middle position of the main strut (end of strut 133c connected to the middle portion of strut 133a).
In claim 6, the specific limitations of "wherein a lower end of at least one of the main strut and the auxiliary strut is configured to move in response to movement of the front movable part along a longitudinal direction" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claim 8, Song teaches a main strut (133a; Figure 5) and an auxiliary strut (133c; Figure 5).
In claim 8, the specific limitations of " a roller mounted at a lower end of at least one of one of the main strut or the auxiliary strut by a guiding track, wherein the roller is configured to move forward or backward longitudinally along the guiding track in response to movement of the inner cylinder" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

In claim regarding claim 9, the specific limitations of "wherein when the carrier rack is in a radially contracted state, the inner cylinder is extended relative to the outer cylinder; and when the carrier rack is in a radially extended state, the inner cylinder is retracted relative to the outer cylinder" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Claims 10-13 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2855                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855